           Case 2:21-cv-00266-BJR Document 17 Filed 03/25/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                               DISTRICT OF WASHINGTON AT SEATTLE
 8

 9   GLACIAL CRYOTHERAPY LLC,                              No. 2:21-cv-00266-BJR
     individually and on behalf of all others
10   similarly situated,
                                                           STIPULATION AND ORDER STAYING
11                   Plaintiff,                            DISCOVERY AND RELATED
                                                           DEADLINES
12   vs.

13   EVANSTON INSURANCE COMPANY,

14                   Defendant.

15

16                                              STIPULATION

17          Plaintiff filed a notice in this action asserting that certain other cases pending in this Court are

18   related cases under LCR 3(g)(4)(B), because “all of the actions assert claims for business interruption

19   coverage, each involves common or materially identical insuring forms, and it appears likely that there

20   will be an unduly burdensome duplication of labor and expense or the potential for conflicting results

21   if the cases are conducted before different judges.” (Dkt. No. 2.) All of those cases, along with this

22   case, have been assigned to the Hon. Judge Rothstein.

23          In each of those related cases, and coordinating across those cases, the Court has entered orders

24   staying discovery pending determination of motions to dismiss, setting common briefing deadlines on

25   those and other motions, and encouraging counsel to coordinate to reduce duplication of effort and to

26

                                                        -1-
          Case 2:21-cv-00266-BJR Document 17 Filed 03/25/21 Page 2 of 3




 1   preserve judicial economy in deciding the motions. In this case, defendant Evanston intends to file a

 2   motion to dismiss, raising a number of the same issues raised in pending motions to dismiss in the

 3   related cases. In an effort to continue to follow the Court’s directives for these related cases, counsel

 4   for the parties in this case have conferred, and stipulate and respectfully propose the following:

 5          1.      Defendant’s motion to dismiss or other response to the complaint herein shall be due on

 6   Monday, April 26, 2021.

 7          2.      Discovery should be stayed in this case as it has been in other related cases.

 8          3.      Deadlines in the Order Regarding Initial Disclosures and Joint Status Report (Dkt. No.

 9   7) should be stayed.

10          4.      The parties will confer about (a) the exchange of discovery pursuant to Fed. R. Civ. P.

11   26; (b) the time of Plaintiff’s motion for class certification pursuant to Fed. R. Civ. P. 23; and (c) other

12   appropriate case scheduling matters to the extent appropriate after the Court has ruled on the merits of

13   Defendant’s dispositive motion.

14          5.      This stipulation is made without prejudice to Defendant raising any available defenses.

15          IT IS SO STIPULATED.

16          DATED this 25th day of March 2021.

17                                                          KELLER ROHRBACK L.L.P.

18                                                          By: /s/ Amy Williams-Derry
                                                                 Attorney Amy Williams-Derry
19                                                               Attorneys for Glacial Cryotherapy LLC
20          DATED this 25th day of March 2021.
21                                                          REED MCCLURE
22
                                                            By: /s/ Marilee C. Erickson
23                                                               Marilee C. Erickson
                                                                 Attorneys for Evanston Insurance Co.
24

25

26

                                                         -2-
          Case 2:21-cv-00266-BJR Document 17 Filed 03/25/21 Page 3 of 3




 1

 2                                                   ORDER

 3           Having reviewed the foregoing Stipulation of the parties, and finding that good cause exists

 4   for the requested relief, the Court HEREBY GRANTS the relief requested, as follows:

 5            1.     Defendant’s motion to dismiss or other response to the complaint herein shall be due

 6    on or before Monday, April 26, 2021.

 7            2.     Discovery is HEREBY STAYED.

 8            3.     Deadlines of the Order Regarding Initial Disclosures and Joint Status Report are

 9    HEREBY STAYED.

10            4.     The parties SHALL CONFER about (a) the exchange of discovery pursuant to Fed.

11   R. Civ. P. 26; (b) the timing of Plaintiff’s motion for class certification pursuant to Fed. R. Civ. P. 23;

12   and (c) other appropriate case scheduling matters to the extent appropriate after the Court has ruled on

13   the merits of Defendant’s motion to dismiss.

14           5.     This Order is issued without prejudice to Defendant raising any possible defenses later

15   in the case.

16           IT IS SO ORDERED.

17           DATED this 25th day of March, 2021.

18

19                                                         ______________________________
                                                           Honorable Barbara J. Rothstein
20
                                                           United States District Court Judge
21

22

23

24

25

26

                                                        -3-
